Citation Nr: 1524272	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for compensation purposes for a dental condition manifested by loss of teeth.

2.  Entitlement to service connection for a temporomandibular joint ("TMJ") disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with bilateral posterior tibial tendonitis ("bilateral foot disability") prior to April 29, 2014, and in excess of 30 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with tiny hiatal hernia ("gastric disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted entitlement to service connection for a bilateral foot disability and a gastric disability and assigned disability ratings of 10 percent for both, effective October 19, 2010, and denied entitlement to a dental condition.  

In a July 2014 rating decision, the RO increased the Veteran's disability rating for a bilateral foot disability to 30 percent, effective April 29, 2014.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional medical evidence in support of his claim.  The Board notes that the Veteran filed his substantive appeal in September 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to this evidence.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

Regarding the issues of entitlement to service connection for a dental condition and a TMJ disorder, the Board notes that the Veteran's initial claim was for service connection for a dental condition.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Moreover, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the present case, while the Veteran initially claimed entitlement to service connection for a dental condition manifested by loss of teeth, his subsequent testimony at the February 2015 Board hearing indicates his intent to also claim entitlement to service connection for a TMJ disorder.  Accordingly, the Board has recharacterized the issues on appeal to include entitlement to service connection for a TMJ disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Brokowski and Clemons.  

Moreover, given the specific legal requirements for establishing entitlement to service connection for a dental condition encompassing loss of teeth under 38 C.F.R. § 4.150, the Board has bifurcated the Veteran's dental disorder claim into two separate issues; namely (1) entitlement to service connection for a dental condition manifested by loss of teeth, and (2) entitlement to service connection for a temporomandibular joint (TMJ) disorder, as reflected on the first page of this decision.  Such bifurcation of a claim generally is within the Secretary's discretion.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

While the Board is adjudicating the claim for service connection for a dental condition as two separate issues, it is doing so to afford the Veteran the benefit of assistance with regard to the remaining portion of the claim.  The Veteran is not prejudiced by the Board's adjudication of the claim as two issues on appeal as any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety, depression, and body dysmorphic disorder has been raised by the record.  Specifically, in several statements the Veteran asserted that he has PTSD, anxiety, and stress caused by his service connected GERD and/or having his teeth removed in service.  See July 2011 VA Form 21-4142; October 2011 VA Form 21-0781; February 2015 Hearing Testimony.  Additionally, the Veteran submitted medical records showing diagnoses of depressive disorder and body dysmorphic disorder.  Although the RO adjudicated the issue of entitlement to service connection for PTSD in a March 2013 rating decision, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the appellant's claim should take into account the existence of the electronic record.

The issues of entitlement to service connection for a TMJ disorder and entitlement to an initial evaluation in excess of 10 percent for a gastric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran received dental treatment in service, including the extraction of multiple teeth.

2.  The Veteran did not suffer dental trauma in service, nor does he have loss of teeth due to loss of substance of the body of the maxilla or mandible as a result of service.

3.  Prior to April 29, 2014, the Veteran's bilateral foot disability was productive of pain, swelling, and stiffness on use and at rest; accentuated pain on manipulation and use; abnormal weight bearing with callosities and unusual shoe pattern; and malignment of the achillis, forefoot, and midfoot that most nearly approximates severe acquired flatfoot; but it did not result in marked pronation, extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo Achillis on manipulation. 

4.  Since April 29, 2014, the Veteran's bilateral foot disability is manifested by such symptoms as tenderness, severe pain accentuated on manipulation and use, swelling, antalgic gait, cramping, and marked pronation not improved by orthopedic shoes or appliances, which cause significant functional loss that most closely approximates pronounced acquired flatfoot.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for compensation purposes for a dental condition manifested by loss of teeth have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, prior to April 29, 2014, the criteria for an initial rating of 30 percent, and no more, for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5276 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, since April 29, 2014, the criteria for a 50 percent rating for bilateral pes planus with bilateral posterior tibial tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In regards to the service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2010 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate that claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the increased rating claim, the issue arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, because the November 2010 notice that was provided before service connection for a bilateral foot disability was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  The Veteran has not identified any outstanding evidence, to include any other medical records relevant to the issues herein decided, which could be obtained to substantiate his appeal.  

The Board acknowledges that it is remanding the issue of entitlement to service connection for a temporomandibular joint (TMJ) disorder in order to obtain potentially outstanding post-service dental treatment records.  However, as discussed in detail below, the record in this case is negative for any indication that the Veteran's teeth were removed in service as a result of either trauma or a disease impacting the bone, and the Veteran has not alleged otherwise.  Thus, the application of the law to the undisputed facts is dispositive of this issue, and the Board finds that no remand to obtain these records is necessary to adjudicate the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim or assist in developing a claim that cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations to evaluate his bilateral foot disability in November 2010 and April 2014.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's bilateral foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  Only if the record is inadequate or if there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, neither the Veteran nor his representative has alleged that the Veteran's bilateral foot disability has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the bilateral foot disability been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As a result, although the Board notes the passage of time since the Veteran's last examination, the Board finds that additional development by way of another examination is not necessary in this case.

The Veteran was not provided with a VA examination regarding his dental disorder, claimed as loss of teeth.  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA examination is unnecessary to decide the claim because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran's disability, which consists of replaceable missing teeth, is not a disability for which compensation may be granted.  Accordingly, there is sufficient evidence of record for the Board to make a decision on the claim, and no medical examination or medical opinion is needed to decide this issue.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(b), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Further, VA's General Counsel has held that dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma."  VAOPGCPREC 5- 97 (January 22, 1997). 

As mentioned above, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays, 5 Vet. App. 302.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  38 C.F.R. § 3.381(a) (2014).

In this case, service dental records indicate that the Veteran had numerous teeth extracted during service, and that he was fitted with a full upper denture and a partial lower denture.  As such, the loss of teeth in service has been established.  At the February 2015 hearing, the Veteran specifically denied experiencing any dental trauma prior to having his teeth extracted.

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran's missing teeth is not a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that he has any such loss due to trauma or disease in service.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma, or from disease other than periodontal disease or caries.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder manifested by loss of teeth must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.

III. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In a May 2011 rating decision, service connection was granted for bilateral pes planus, and a 10 percent rating was assigned pursuant to Diagnostic Code 5276.  By rating decision dated in July 2014, the Veteran's service-connected bilateral pes planus rating was increased to 30 percent disabling, effective April 29, 2014.  The Veteran contends that a higher disability rating is warranted for both periods.

Turning to the evidence of record, a February 2009 private treatment note shows that the Veteran reported increasing pain in his heels.  He rated his pain as a 4 to 6 out of 10, and he described pain with his first step in the morning and after walking or standing for more than 45 minutes.  On examination, the Veteran's gait was normal and he had moderate palpation tenderness of the calcaneal tubercle.  

The Veteran was afforded a VA examination in November 2010.  The Veteran reported pain, swelling, and stiffness in both feet while standing, walking, and at rest.  The Veteran also reported weakness while standing and walking.  The Veteran identified the location of the pain as being in the medial arch, the PT tendon/PT insertion, and the subtalar joint.  He indicated that the pain in his feet caused him to be unable to stand for more than a few minutes or walk more than a few miles.  The Veteran reported that he used custom orthotic inserts with fair efficacy.  The Veteran indicated that he was employed as a postman and that his bilateral foot disability had caused him to miss about two weeks of work in the past year.

On examination, there was objective evidence of pain and tenderness bilaterally.  The examiner noted callosities and unusual shoe wear pattern as evidence of abnormal weight bearing.  The achillis alignment was normal with non-weight bearing and inward bowing with weight bearing.  The achillis alignment was correctable with manipulation and no pain or spasm on manipulation was noted.  There was forefoot malalignment that was not correctable by manipulation, and manipulation of the forefoot was painful.  There was midfoot malalignment that was correctable by manipulation, and manipulation of the midfoot was painful.  The examiner noted moderate pronation.  There was no arch present on non-weight bearing and on weight bearing.  The Veteran had left and right heel valgus of two degrees that was correctible by manipulation.  The location of the weight bearing line was medial to the great toe bilaterally.  The Veteran's gait was stable.  

The diagnosis was bilateral pes planus.  The examiner indicated that the Veteran's bilateral pes planus had significant occupational effects due to decreased mobility and pain that resulted in increased tardiness and absenteeism.  The examiner also indicated that the Veteran's bilateral pes planus had severe effects on chores, shopping, exercise, sports, and recreation and mild effects on traveling, bathing, dressing, grooming, and driving.  

An August 2011 VA treatment record shows that the Veteran reported pain at a level of 7 in his feet that was triggered by walking and standing.  The Veteran indicated that he tried inserts in the past, but that they made his feet cramp.  On examination, the plantar arch collapsed bilaterally on weight bearing, but it was present on non-weight bearing.  The Veteran had pain in the sinus tarsi of the left foot and rearfoot valgus.  The diagnosis was pes planus and synovitis.  In September 2011, the Veteran was fitted for orthotics and supportive shoes.  

An October 2011 VA treatment record shows that the Veteran reported pain in his feet at a level of 7.  He indicated that his pain level was usually 4 out of 10, but that he has recently been working a dismounting route at work.  He reported pain with standing and when getting in and out of his work vehicle.  The Veteran asked for a note to excuse him from working.  On examination, the Veteran had no obvious swelling of his feet.  The VA physician drafted a letter indicating that the Veteran has a chronic foot problem and that he is prone to periodic flare-ups of pain that prevent him from working.  

In December 2011, the Veteran received custom orthotics and supportive work boots.  In January 2012, the Veteran reported that the boots were too big and a smaller size was ordered.  The Veteran received new boots in March 2012.  In May 2012, the Veteran reported to the VA podiatry clinic that the new boots had the wrong soles.  A consult was placed to add rubber soles to the boots, and the podiatrist indicated that since the Veteran had received two pair of boots, no new boots would be ordered if they failed to relieve symptoms.  

In July 2012, the Veteran received an injection of corticosteroid in his left subtalar joint.  During a September 2012 VA podiatry consult, the Veteran reported that he was getting no pain relief from the boots, orthotics, or the injections.  The podiatrist recommended the Veteran discontinue use of the orthotics and boots.    

An April 2013 VA CT scan showed hindfoot valgus alignment.  During a June 2013 VA podiatry consult, the Veteran reported that he was seeing a private podiatrist, who prescribed him a pair of orthotics that were helping with his pain.  The Veteran indicated that he was having pain in his left foot and ankle at the PT tendon.  

A February 2014 private treatment record shows that the Veteran reported painful heels at a level of 2 to 8 out of 10.  He walked with an antalgic gait favoring his left side.  On examination, the Veteran had tenderness medioplantar at both calcanei.  

The Veteran was afforded a VA examination in April 2014.  The Veteran reported increased pain that can reach 7/10.  He reported that he has trouble walking and standing for long periods of time.  The Veteran indicated that he tried orthotics without symptom relief and that by the end of the day at his post office job, he can barely function.  

On examination, the Veteran had accentuated pain on use and manipulation of both feet.  There was no indication of swelling on use and no characteristic calluses.  The Veteran did not have extreme tenderness of the plantar surfaces of either foot.  The Veteran had decreased longitudinal arch height on weight bearing bilaterally.  The examiner indicated that there was objective evidence of marked deformity of both feet and, specifically, that the Veteran had marked pronation of both feet that was not improved by orthopedic shoes or appliances.  The weight bearing line of both feet fell over or was medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran had inward bowing of the achillis tendon bilaterally.  The Veteran did not have marked inward displacement and severe spasm of the achillis tendon on manipulation of either foot.  The examiner indicated that the Veteran did not have Morton's neuroma or metatarsalgia.  The examiner indicated that there was objective evidence of pain bilaterally that resulted in functional loss due to pain on weight-bearing, disturbance of locomotion, and interference with standing.  The examiner also indicated that the Veteran's pain significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner noted that the Veteran had pain on palpation of the posterior tibial muscle tendon from 2 cm proximal to medial malleolus to insertion to midfoot.  The examiner indicated that the Veteran's foot condition does not cause functional impairment of such an extremity that amputation with prosthesis would equally serve the Veteran.  The diagnosis was bilateral pes planus and bilateral posterior tibial tendonitis, left greater than right.  The examiner indicated that the Veteran's bilateral foot disability impacts his occupational functioning and that "[h]e is unable to perform a complete days work without severe pain causing inability to perform weight bearing duties."  

In a July 2014 addendum opinion, a VA examiner explained that pes planus is an etiological factor in the development of posterior tibial tendonitis because pes planus places more stress on the posterior tibial tendon, which causes inflammation.  The examiner indicated that the symptoms of pes planus are achy/tired feet after prolonged standing and activity, while the symptoms of posterior tibial tendonitis include pain of the lower inner leg, the inner foot, or the ankle.  The examiner concluded that it is more likely than not that the Veteran's posterior tibial tendonitis represents a progression of pes planus.

At the February 2015 hearing, the Veteran testified that walking and standing cause severe pain in his feet.  He also stated that it hurts when his feet are manipulated.  The Veteran testified that standing for more than five minutes causes cramping in his feet.  The Veteran testified that his feet are turned inward so that he walks more on the inside of his foot than the outside.  The Veteran also testified that when he is getting out of his work vehicle, he has to make sure that he steps on his right foot because his left foot will sometimes "go out."  The Veteran testified that he wears inserts, but that his feet still hurt after standing and walking.  

Diagnostic Codes 5276 through 5284 address disabilities of the foot.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2014).

Diagnostic Code 5276, under which the Veteran is currently evaluated, provides for a 10 percent rating for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  Essentially the criteria list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  

Diagnostic Code 5284 pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See Note following Diagnostic Code 5284.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that, prior to April 29, 2014, the manifestations of the Veteran's bilateral foot disability more closely approximate severe bilateral flatfoot so that the criteria for an initial 30 percent rating under DC 5258 are met.

As noted above, a 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  As for marked deformity, although the November 2010 examiner found that the Veteran only had a moderate level of pronation, the examiner indicated that the Veteran had malalignment of the achillis, forefoot, and midfoot and a bilateral heel valgus of two degrees.  Additionally, the Veteran's forefoot malignment was not correctable by manipulation.  Moreover, while the examiner did not specifically indicate whether the Veteran's pain on manipulation and use was accentuated, there was evidence of painful motion and tenderness bilaterally, as well as pain on manipulation.  The Veteran also complained of swelling on use on multiple occasions, including during the November 2010 VA examination.  The November 2010 examiner also found that the Veteran had evidence of abnormal weight bearing, including callosities and unusual shoe wear pattern.  Finally, the November 2010 VA examiner found that the Veteran's bilateral foot disability had significant effects on his occupational functioning due to pain and limitation of motion.  

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that while not all the criteria were met for the assignment of a 30 percent disability evaluation, the Veteran's symptoms more closely approximated those noted for a 30 percent disability evaluation prior to April 29, 2014.

However, the Board finds that the next higher rating of 50 percent is not warranted prior to April 29, 2014.  Under Diagnostic Code 5276, a 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  Here, the November 2010 examiner indicated that the Veteran had moderate pronation and no pain or spasm on manipulation of the achillis tendon.  Moreover, while the Board acknowledges that the Veteran had pain and tenderness in his feet, his gait was consistently noted as stable, which suggests less than extreme tenderness of the plantar (sole or bottom) of the feet.  See February 2009 Private Treatment Note; November 2010 VA Examination Report; June 2011 VA Treatment Record.  Additionally, while the Veteran had variable success with orthopedic shoes or appliances during this period, the November 2010 VA examiner indicated fair efficacy with orthotics, and the Veteran reported pain relief with private inserts in June 2013, January 2014, and April 2014. 

The Board has considered whether entitlement to a higher evaluation prior to April 29, 2014, is warranted under any other applicable Diagnostic Code.  As noted above, there are no findings consistent with weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5277 through 5283 are not for application.  

The Board has also considered whether the Veteran's bilateral foot disability would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Here, prior to April 29, 2014, the Veteran was service-connected solely for bilateral pes planus, which is a well-described disability pursuant to Diagnostic Code 5276.  As stated above, Diagnostic Code 5276 rates bilateral, acquired flatfoot on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  As such, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate in this case prior to April 29, 2014, as there is a specific diagnostic code pertaining to the Veteran's identified disability.

Moreover, prior to April 29, 2014, the evidence in this case shows that the 30 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.  The Board accepts that the Veteran experienced bilateral foot symptomatology, especially pain and tenderness, prior to April 29, 2014.  See 38 C.F.R. §§ 4.40, 4.45.  However, the Board believes that the 30 percent disability evaluation contemplates the degree of pain and functional impairment for the Veteran's feet.  The evidence during this period clearly reflects that the Veteran's functioning has been affected by pain; however, he was still able to work full-time as a postman, and his gait was consistently noted as being normal.  

However, since April 29, 2014, the Veteran's bilateral foot disability picture is shown to have increased in severity.  On examination on that date he was found to have marked pronation bilaterally, with severe pain, and symptoms in both feet were unimproved by orthotics.  Additionally, the Veteran was diagnosed with bilateral posterior tibial tendonitis, which caused additional pain to the Veteran's feet.  Subsequent private treatment records indicate that the Veteran walked with an antalgic gait.  Moreover, the April 2014 VA examiner indicated that the Veteran was unable to perform a complete day of work without severe pain causing him inability to perform weight bearing duties.  Although marked inward displacement and severe spasm of the tendo achillis on manipulation were not shown, given the totality of the Veteran's symptomatology, including any pain or symptoms not explicitly listed in the diagnostic criteria under DC 5276, the Board finds that since April 29, 2014, the date of the examination, the Veteran's bilateral foot disability most closely approximates the criteria for a 50 percent rating under DC 5276.  

The Board has considered whether a rating in excess of 50 percent is warranted for any period of time since April 29, 2014.  Notably, a 50 percent rating is the maximum schedular rating available under DC 5276.  A higher rating is warranted if there is loss of use of a foot, in which case the feet would be separately rated, and the ratings combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  However, no examination has found disability equivalent to loss of use of a foot.  See 38 C.F.R. § 4.63.  His ability to stand and walk on his feet, although limited by pain, clearly reflects more function than would be served by amputation of his feet.  See 38 C.F.R. § 4.63.  Significantly, he continues in his job as a postman, which requires regular standing and walking.  

The Board has considered whether entitlement to a higher evaluation since April 29, 2014, is warranted under any other applicable Diagnostic Code.  As noted above, there are no findings consistent with weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5277 through 5283 are not for application.  Moreover, Diagnostic Codes 5277 through 5283 do not provide a rating higher than 50 percent.

In analyzing whether an increased rating is warranted, the Board notes that since April 29, 2014, the service-connected disability includes both a condition for which there is a specific DC (i.e., pes planus), and one for which there is not (i.e., posterior tibial tendonitis), as in "bilateral pes planus with bilateral posterior tibial tendonitis."  In this situation, the necessity to consider DC 5284 is reasonably raised because the service-connected disability might qualify for a higher rating under that Code.  See Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (holding that the Board erred when it failed to consider a Diagnostic Code where the criteria were "arguably met").

The Board recognizes that separate ratings for each foot are available under Diagnostic Code 5284 and, as such, the Board has considered whether separate ratings for the Veteran's bilateral pes planus with bilateral posterior tibial tendonitis would be warranted under Diagnostic Code 5284.  As noted above, Diagnostic Code 5284, "other foot injuries," is essentially a "catch-all" provision intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Under this Diagnostic Code, a 10 percent rating is warranted when a foot injury is productive of a moderate disability, a 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  In this case, separate 30 percent ratings for right and left foot disability would combine to a 60 percent rating with consideration of the bilateral factor, which would constitute an increased rating.  See 38 C.F.R. §§ 4.25, 4.26.  

The Board concludes, however, that Diagnostic Code 5284 is not applicable to the instant case and that the Veteran's service-connected bilateral foot disability is appropriately rated under Diagnostic Code 5276.  Specifically, separate ratings under Diagnostic Code 5284 are not warranted as the clear intent of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  The Board finds that, in order to qualify for an increased disability rating under Diagnostic Code 5284, the Veteran's bilateral foot disability would need to include symptoms not appropriately contemplated by Diagnostic Code 5276.  As stated above, Diagnostic Code 5276 rates bilateral, acquired flatfoot on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  As such, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate in this case where the Veteran's symptoms, including the Veteran's additional symptom of pain due to posterior tibial tendonitis, are adequately addressed under Diagnostic Code 5276, which specifically considers symptoms such as pain, pronation, tenderness, pain on palpitation, inward bowing of his achillis tendon, pronation of gait, and foot spasms.  Moreover, in the instant case, as the evidence shows that the Veteran's posterior tibial tendonitis is more severe in the left foot than the right, separate ratings under DC 5284 might result in a lower overall disability rating.  Thus, it is to the Veteran's advantage to be rated under the code for pes planus.

Similarly, although the Veteran has also been found to have bilateral posterior tibial tendonitis that is related to his pes planus, the Veteran's rating under DC 5276, after April 29, 2014, encompasses his entire bilateral foot disability, including the evidence of foot pain due to posterior tibial tendonitis.  As such, separate ratings under DCs 5276 and 5284 would improperly constitute ratings for duplicative or overlapping symptomatology, which would violate anti-pyramiding provisions.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 30 percent disability rating prior to April 29, 2014, and a 50 percent disability rating after April 29, 2014.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which foot disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his bilateral foot disability.  In fact, as discussed above, the symptomatology of the Veteran's disabilities centers on his complaints of pain and tenderness.  These symptoms are specifically contemplated under the assigned rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected bilateral foot disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his bilateral foot disability alone render him unable to obtain or sustain gainful employment.  In fact, a February 2014 VA treatment record shows that the Veteran works over 40 hours per week and "has no interest in decreasing hours to part-time."  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to service connection for compensation purposes for a dental condition manifested by loss of teeth is denied.

Entitlement to a disability rating of 30 percent for bilateral pes planus, prior to April 29, 2014, is granted, subject to the law and regulations governing the criteria for award of monetary benefits. 

Entitlement to a disability rating of 50 percent for bilateral pes planus with bilateral posterior tibial tendonitis, since April 29, 2014, is granted, subject to the law and regulations governing the criteria for award of monetary benefits. 


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Increased Rating

The Veteran contends that his service-connected gastric disability is more severe than currently rated.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected gastric disability in November 2010, almost five years ago.  Since that time, the record shows that the Veteran's gastric disability may have increased in severity.  See February 2015 Hearing Testimony; February 2015 Private Treatment Record.  Additionally, at the February 2015 hearing, the Veteran's representative specifically requested that the Veteran be scheduled for a new VA examination.  

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected gastric disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Service Connection

The Veteran contends that service connection is warranted for a TMJ disorder that started as a result of his extensive dental work during service.  The Veteran testified that after having teeth extracted in service, he started to experience headaches in January 1978, prior to service discharge.  He also indicated that in approximately 1983, he saw a private doctor, who diagnosed him with a TMJ disorder.  Thereafter, in 1988, private dental records associated with the claims file show that the Veteran underwent surgery to reduce his mandible.  The Veteran testified that after the 1988 surgery, his headaches ceased, but that he still experiences trouble chewing and limited motion in opening and closing his mouth.  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In the present case, the record is silent for any complaints or diagnoses relating to a TMJ disorder, other than the Veteran's hearing testimony that he still experiences trouble with chewing.  However, in light of the Veteran's testimony that he was diagnosed with a TMJ disorder in 1983, as well as his testimony that he has received dental treatment since his 1988 surgery, a remand is required in order to afford the Veteran an opportunity to identify any outstanding treatment records pertinent to his claim of entitlement to service connection for a TMJ disorder.  The Board finds that the evidence, at this juncture, does not necessitate the provision of a VA examination.  However, as potentially pertinent treatment records may be added to the record, additional evidence may yet be provided which meets the McLendon threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as the record indicates that the Veteran receives ongoing private and VA treatment, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from April 2014 to the present.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records relevant to the Veteran's gastric disability.

Additionally, send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the TMJ claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from 1983 showing a diagnosis of TMJ, as well as any other outstanding treatment records related to his claimed TMJ disorder.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected GERD with hiatal hernia.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail.

The examiner should determine whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or any of the above.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, conduct any additional development deemed necessary, to potentially include VA examinations regarding the Veteran's claimed TMJ disorder.  Thereafter, readjudicate the Veteran's claims in light of all evidence of record, including all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


